TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00322-CR


Andrew Coffee, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. A-99-0794-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING






Appellant Andrew Coffee was placed on deferred adjudication community
supervision after pleading guilty to aggravated assault.  See Tex. Pen. Code Ann. § 22.02(West
1994).  The district court subsequently adjudicated appellant guilty and imposed sentence of eight
years in prison and a $500 fine.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by advancing contentions which counsel says might arguably support the appeal.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief
was delivered to appellant, and appellant was advised of his right to examine the appellate record
and to file a pro se brief.  No pro se brief has been filed.
Counsel's brief concludes, after a thorough discussion of the relevant facts and
applicable law, that the arguable points of error do not present reversible error.  We have reviewed
the record and counsel's brief and agree that the appeal is frivolous and without merit.  Further
discussion of the contentions advanced in counsel's brief would serve no beneficial purpose. 
Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Affirmed
Filed:   February 7, 2002
Do Not Publish